             Case 3:16-md-02741-VC Document 12649 Filed 03/01/21 Page 1 of 3



 1   Robin Greenwald
 2   rgreenwald@weitzlux.com
     Weitz & Luxenberg
 3   700 Broadway
     New York, NY 10003
 4   Telephone: (212) 558-5500
     Facsimile: (212) 344-5461
 5
     Michael Miller
 6   mmiller@millerfirmllc.com
     The Miller Firm LLC
 7   108 Railroad Avenue
     Orange, VA 22960
 8   Telephone: (540) 672-4224
     Facsimile: (540) 672-3055
 9
     Aimee Wagstaff, SBN 278480
10   aimee.wagstaff@andruswagstaff.com
     Andrus Wagstaff, PC
11   7171 West Alaska Drive
     Lakewood, CO 80226
12   Telephone: (303) 376-6360
13   Facsimile: (303) 376-6361

14   Attorneys for Plaintiffs

15                                UNITED STATES DISTRICT COURT

16                              NORTHERN DISTRICT OF CALIFORNIA

17
      IN RE: ROUNDUP PRODUCTS LIABILITY             MDL No. 2741
18    LITIGATION
19                                                  Case No. 16-md-02741-VC
      This document relates to:
20                                                   PLAINTIFFS’ CO-LEAD
      ALL CASES                                      COUNSEL’S STATEMENT OF
21                                                   RECENT DECISION IN SUPPORT
                                                     OF MOTION TO AMEND PRE-
22
                                                     TRIAL ORDER 12
23
24
25
26
27
28


     _____________________________________________________________________________
                                  STATEMENT OF RECENT DECISION
             Case 3:16-md-02741-VC Document 12649 Filed 03/01/21 Page 2 of 3



         PLAINTIFFS’ CO-LEAD COUNSEL’S STATEMENT OF RECENT DECISION IN
 1              SUPPORT OF MOTION TO AMEND PRE-TRIAL ORDER 12
 2
 3          Pursuant to Local Rule 7-3(d)(2), Plaintiffs’ Co-Lead Counsel notifies the Court of
 4   supplemental authority in In Re: 3M Combat Arms Earplug Products Liability Litigation, Case
 5
     3:19-md-02885-MCR-GRJ, Doc. 1659 (N.D. FL., 2/17/21) 1 (Declaration of Jeffrey Travers at
 6
     Exhibit A). Counsel directs the Court particularly to Sections ¶¶ II, III(B)(2)(a), and III(B)(2)(b),
 7
 8   wherein the Court ordered substantially the same scope as PTO 12 and imposes penalties for

 9   counsel who unsuccessfully object. The Plaintiffs’ Leadership Counsel of the In re: 3M MDL
10   who asked for and received this order from Judge Rodgers include the following objector law
11
     firms: The Lanier Law Firm, Watts Guerra LLP, Napoli Shkolnik, PLLC, Henninger Garrison
12
     Davis LLC, and Gibbs Law Group LLP. In Re: 3M Combat Arms Earplug Products Liability
13
14   Litigation, Case 3:19-md-02885-MCR-GRJ, Doc. 376 (N.D. FL., 5/22/2019) (Declaration of

15   Jeffrey Travers at Exhibit B, pp. 3-4). There are over 200,000 plaintiffs with cases pending in the
16   In Re:3M MDL court alone. Estes v. 3M Co., 2:20-MC-3930-WKW-KFP, 2020 WL 8254487, at
17
     *1 (M.D. Ala. Dec. 29, 2020).
18
19
20   Dated: March 1, 2021

21                                                         Respectfully submitted,
22                                                         /s/ Robin Greenwald
23                                                         Robin Greenwald
                                                           rgreenwald@weitzlux.com
24                                                         Weitz & Luxenberg
                                                           700 Broadway
25                                                         New York, NY 10003
26
                                                           /s/ Mike Miller
27                                                         Michael Miller
28
     CLC just learned of this order on March 1, 2021.
     1

     _____________________________________________________________________________
                                  STATEMENT OF RECENT DECISION
                                                      1
          Case 3:16-md-02741-VC Document 12649 Filed 03/01/21 Page 3 of 3



 1                                             mmiller@millerfirmllc.com
                                               The Miller Firm LLC
 2                                             108 Railroad Ave
                                               Orange, VA 22960
 3
 4                                             /s/ Aimee Wagstaff
                                               Aimee Wagstaff
 5                                             aimee.wagstaff@andruswagstaff.com
                                               Andrus Wagstaff, P.C.
 6                                             7171 West Alaska Drive
 7                                             Lakewood, CO 80226

 8                                             Co-Lead Counsel for Plaintiffs
                                               in MDL No. 2741
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     _____________________________________________________________________________
                          STATEMENT OF RECENT DECISION
                                           2
